Bates, Judge,
delivered the opinion of the court.
This suit, which is for a very small amount, originated in a justice’s court, where the defendant had judgment. It was carried to the St. Louis Law Commissioner’s Court, where the defendant again had judgment, and the plaintiff appealed to this court.
The bill of exceptions shows some testimony given at the trial, but does not show that it was all the testimony given. It shows that the plaintiff objected to testimony given by the defendant, but does not show the grounds of objection. No exception was taken to the declarations of law given by the court. The appeal is frivolous.
Judgment affirmed.
Judges Bay and Dryden concur.'